Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of March 17, 2014 by and among SANUWAVE Health, Inc., a Nevada corporation with offices located at 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia 30022 (the “ Company ”), and the purchasers listed on Schedule I hereto (each a “ Purchaser ” and together the “ Purchasers ”). Certain terms used and not otherwise defined in the text of this Agreement are defined in Section 10 hereof. RECITALS WHEREAS, the Company and the Purchasers are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and Rule 506 of Regulation D (“ Regulation D ”) as promulgated by the United States Securities and Exchange Commission (the “ Commission” ) under the Securities Act; WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers desire to purchase from the Company (i) shares of common stock, $0.001 par value per share (the “ Common Stock ”), (ii) shares of Preferred Stock and (iii) the Warrants, each in accordance with the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties and covenants herein contained, the parties hereto hereby agree as follows: 1. Authorization of Shares . The Company has authorized the issuance and sale of (i) Common Stock, (ii) Preferred Stock, (iii) warrants to initially acquire up to the aggregate number of shares of Common Stock set forth opposite each Purchaser’s name in Schedule I in the form attached hereto as Exhibit A-1 (the “ Series A Warrants ”) (as exercised, collectively, the “ Series A Warrant Shares ”), and (iv) warrants to initially acquire up to the aggregate number of shares of Common Stock set forth opposite each Purchaser’s name in Schedule I in the form attached hereto as Exhibit A-2 (the “ Series B Warrants ”) (as exercised, collectively, the “ Series B Warrant Shares ”), in an aggregate principal amount of up to $9,280,000. The Series A Warrants and the Series B Warrants are collectively referred to herein as the “ Warrants .” The Series A Warrant Shares and the Series B Warrant Shares are collectively referred to herein as the “ Warrant Shares ”. The shares of Common Stock issuable at Closing are referred to herein as the “ Common Shares ” and the shares of Preferred Stock issuable at Closing are referred to herein as the “ Preferred Shares ”. The shares of Common Stock into which the Preferred Stock is convertible are referred to herein as the “ Underlying Shares ” and, together with the Common Shares, the Warrant Shares and the Preferred Shares, as the “ Shares ”. 2.
